               Case 1:20-cv-03093-JMC Document 21 Filed 12/23/20 Page 1 of 3

                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND

         CHAMBERS OF                                                                101 WEST LOMBARD STREET
     DEBORAH L. BOARDMAN                                                           BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                          Telephone (410) 962-7810
                                                                                           Fax (410) 962‐2577
                                                                                  MDD_DLBChambers@mdd.uscourts.gov


                                            December 23, 2020


                     ORDER SCHEDULING SETTLEMENT CONFERENCE

         RE:      Nurse v. Monterey Financial Services, LLC
                  Civil No.: GLR-20-3093

 Dear Counsel:

          This case has been referred to me to conduct a settlement conference. I have scheduled the
 settlement conference for Tuesday, April 20, 2021 at 10:00 a.m. It will be conducted virtually
 through the Zoom for Government video conferencing platform. A Zoom link will be circulated
 by my chambers a few days before the settlement conference. Please review this letter carefully,
 as it is an Order of the Court that establishes certain prerequisites that must be fulfilled before the
 settlement conference.

         It is essential that the parties, or in the case of a corporation, partnership, or government
  entity, a representative, with complete authority to enter into a binding settlement, participate in
  the settlement conference. A person with “complete authority” is someone who has the experience
  and judgment to exercise that authority without having to consult with anyone who is not in
  attendance at the settlement conference. 1 Attendance by the attorney for a party is not sufficient.

          No    later   than     Tuesday,     April    6,     2021,     please    email me at
 MDD_DLBChambers@mdd.uscourts.gov a short ex parte letter from each party. The ex parte
 letter should not exceed five pages and should candidly set forth the following:

         (1)       the facts you believe you can prove at trial;

         (2)       the major factual and legal weaknesses in each side’s case;




          1
             This requirement will only be waived upon a showing of exceptional circumstances. If counsel
  believes that such circumstances exist, a letter detailing why this Court should excuse the representative
  from personal attendance should be electronically filed for my consideration at least two weeks before the
  scheduled settlement conference or immediately upon learning of the extenuating circumstance(s),
  whichever event is sooner. Also, counsel should confer with all other parties on the matter and provide
  their position(s) in your letter to the Court.
               Case 1:20-cv-03093-JMC Document 21 Filed 12/23/20 Page 2 of 3
Nurse v. Monterey Financial Services, LLC
Civil No.: GLR-20-3093
December 23, 2020
Page 2




         (3)         any pending dispositive or other motions that would have a significant effect on
                     settlement;

         (4)         an evaluation of the maximum and minimum damage awards you believe likely,
                     and the amount of any existing liens;

         (5)         if your client will take the position in settlement discussions that a lack of financial
                     resources will impact your client’s ability to pay a judgment or settlement, a
                     summary of your client’s finances, including cash on hand, ownership interests in
                     properties, business, and other assets, the amount of any relevant mortgages or
                     liens, and recent income tax information. Documentation supporting the
                     contentions in the summary should be provided to opposing counsel before the
                     settlement conference or, if your client is unwilling to provide the documentation
                     to opposing counsel, the documentation should be attached to the ex parte letter
                     for the Court’s review;

         (6)         the history of any settlement negotiations to date;

         (7)         an estimate of attorneys’ fees and costs of litigation through trial; and

         (8)         the name and title of the representative(s) and counsel who will be attending the
                     conference. 2

         The letters may be submitted ex parte and will be solely for my use in preparing for the
settlement conference. I also will review select filings on the docket. Additionally, if you would
like for me to review any case law that you believe is critical to your evaluation of the case, please
provide the citations and a brief discussion. If you would like for me to review any exhibits or
deposition excerpts, please attach a copy to your letter. 3 A paper copy of all attachments
exceeding 30 pages should be mailed to chambers. All attachments over 50 pages should be
placed in a binder.




          2
           Typically, it is most productive if only the parties to the case attend the settlement conference. If
you believe it is necessary for a non-party (including a family member) to attend with your client, you must
clear that request with the other party or parties and notify chambers before the settlement conference.

          3
           Please note that the American Bar Association Standing Committee on Ethics and Professional
Responsibility has issued a Formal Opinion (No. 93-370) that precludes a lawyer, absent informed client
consent, from revealing to a judge the limits of the lawyer’s settlement authority or the lawyer’s advice to
the client regarding settlement. The opinion does not preclude a judge, in seeking to facilitate a settlement,
from inquiring into those matters. Therefore, please discuss these items with your client before appearing
for the settlement conference.
             Case 1:20-cv-03093-JMC Document 21 Filed 12/23/20 Page 3 of 3
Nurse v. Monterey Financial Services, LLC
Civil No.: GLR-20-3093
December 23, 2020
Page 3




         Since settlement conferences are often more productive if the parties have previously
exchanged demands and offers and have made a good faith effort to settle the case on their own,
I require that the plaintiff submit a written itemization of damages and a settlement demand to the
defendants no later than one month prior to the settlement conference. The defendants shall
submit a written offer to the plaintiff and any alternate itemization of damages within one week
of receiving the demand or no later than three weeks prior to the settlement conference, whichever
is later. Thereafter, the parties should continue to engage in negotiations. The correspondence
between the parties shall be included with the ex parte letters submitted to the Court. FAILURE
TO COMPLY WITHOUT JUSTIFICATION MAY RESULT IN THE IMPOSITION OF
SANCTIONS.

        If counsel believes that a telephone conference with me before the April 20, 2021 virtual
settlement conference would help to make the conference more productive, please contact my
Judicial Assistant, Tonya Allen, to make arrangements.

       The settlement conference process will be confidential and disclosure of confidential
dispute resolution communications is prohibited. See 28 U.S.C. § 652(d); Local Rule 607.4.

        Despite the informal nature of this letter, it is an Order of the Court and the Clerk is
directed to docket it as such.

          I look forward to seeing you on April 20, 2021.

                                                      Sincerely,

                                                             /s/

                                                      Deborah L. Boardman
                                                      United States Magistrate Judge

cc:       Judge George L. Russell, III
